92DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.
Claim 15 is amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/13/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al (Inner Supply Data Transmission of Resonant Flyback Converters Using Multiplexing Mode in Battery Chargers Application, IEEE, 07/09/2017) (hereinafter “Min”) (ids filed 02/13/2020).
Regarding claim 1, Min a converter system (pages 2,3, also see converter in figs.2,5) comprising: a converter (converter, see figs.2,5) configured to convert and transmit power 
Regarding claim 2, Min discloses the converter system of claim 1, wherein the converter is a flyback converter (flyback, see fig.2) and operates in a discontinuous conduction mode (DCM) (operation of converter in discontinuous mode as shown in fig.3), the inductor is an inductance (Lm. fig.2) of a transformer (Lm is inductance of transformer as shown in fig.2), and the capacitor is a capacitance (C, see fig.2) between a drain (terminal of S1 connected to Lm, fig.2) and a source (terminal of S1 connected to Vin, fig.2) of the primary-side switch (S1, fig.2).
Regarding claim 5, Min discloses the converter system of claim 2, wherein the output stage controller (PWM on output side, see fig.5) measures the number of resonances by applying a zero-voltage detection method (monitor the resonant pulses see page 2, section B) to a secondary-side voltage of the transformer (side of transformer coupled to Vout, fig.5).
Regarding claim 6, Min discloses the converter system of claim 5, wherein the output stage controller (PWM on output, see fig.5) identifies data according to a comparison result of the number of resonances and the set of threshold value (monitor the resonant, see section B and fig.4).
Regarding claim 7, Min discloses the converter system of claim 1, wherein the output stage includes a secondary-side switch (S2, fig.5), the output stage controller (PWM on output side, kfig5) adjusts the number of resonances generated due to the inductor and the capacitor by adjusting a turn-on time of the secondary-side switch (S2, fig.5) (output to input operation, page 3, section C ), and the input stage controller (PWM on input side, fig.5) identifies data transmitted by the output stage controller according to the number of resonances (resonant is monitored, see page 3, section C).
Regarding claim 8, Min discloses the converter system of claim 7, wherein the converter is a flyback converter (flyback converter, see page 2, fig.2, section A) and operates in a DCM (see page 2, section A), the inductor is an inductance (Lm, see fig.2) of a transformer (transformer between input with Vin and output with Vout, see fig.2) for insulating between the input stage and the output stage, and the capacitor (C, fig.2) is a capacitance (page 2, section A) between a drain (drain of S1 coupled to Lm) and a source (source of S1) of the primary-side switch (S1, fig.2).
Regarding claim 9, Min discloses the converter system of claim 8, wherein the output stage controller (PWM at the output, fig.5) adjusts the number of resonances due to the inductor and the capacitor by maintaining a turn-on state of the secondary-side switch (turn on of S2, see page3, section C) for a delay time (time delay, page 3, section C) after a secondary- 
Regarding claim 10, Min discloses the converter system of claim 9, wherein the target current value satisfies Equation 9 below, [Equation 9]  
                
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            L
                        
                        
                            m
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    ≤
                    
                        
                            1
                        
                        
                            2
                        
                    
                    C
                    
                        
                            
                                
                                    V
                                
                                
                                    i
                                    n
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    n
                                
                                
                                    2
                                
                            
                            
                                
                                    V
                                
                                
                                    o
                                    u
                                    t
                                
                                
                                    2
                                
                            
                        
                    
                
            
where Lm is an inductance of the transformer, C is a capacitance between the drain and the source of the primary-side switch, Io is a target current value, n is a turn ratio of the transformer, Vin is an input voltage, and Vout is an output voltage (target current, see page 5, equation 7).
Regarding claim 11, Min discloses the converter system of claim 10, wherein when the target current value satisfies Equation 9 described above (target current, see page 3, equation 7) since energy stored in the inductor does not completely discharge the capacitor (capacitor not discharge, see page 3, section C), a parasitic diode  (body diode of S1 is not turn on, see page 3, section C) of the primary-side switch (S1, fig2) is not turned on, and thus a resonance is generated due to the inductor and the capacitor (see page 3, section C).
Regarding claim 12, Min discloses the converter system of claim 9, wherein the delay time is determined by Equation 10 below, [Equation 10]
                
                    
                        
                            T
                        
                        
                            d
                            e
                            l
                            a
                            y
                        
                    
                    =
                    
                        
                            
                                
                                    L
                                
                                
                                    m
                                
                            
                            
                                
                                    I
                                
                                
                                    o
                                
                            
                        
                        
                            
                                
                                    n
                                
                                
                                    2
                                
                            
                            
                                
                                    V
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    ≤
                    
                        
                            
                                
                                    V
                                
                                
                                    i
                                    n
                                
                            
                            
                                
                                    
                                        L
                                    
                                    
                                        m
                                    
                                
                                C
                            
                        
                        
                            n
                            
                                
                                    V
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                
            
where                         
                            
                                
                                    T
                                
                                
                                    d
                                    e
                                    l
                                    a
                                    y
                                
                            
                        
                     is a delay time, Lm is an inductance of the transformer, C is a capacitance between the drain and the source of the primary-side switch, Io is a target current value, n is a 
Regarding claim 13, Min discloses a communication method (communication between input and output of converter, see figs.2, 5, page 2, section A) in a converter (converter in figs.2, 5, section A in page 2) performed by a converter system (converter as shown in pages 2, 3, see figs.2,5) for transmitting information between an input stage (stage coupled to Vin, fig.5) and an output stage (stage coupled to Vout, fig.5) in the converter system in which the input stage and the output stage are insulated by a transformer (transformer in converter of figs 2, 5), the input stage includes a primary- side switch (S1), an inductor (Lm), and a capacitor (C), and the output stage includes a secondary-side switch (S2), the method comprising: when operating in a mode (see page 2, section A, discontinuous conduction mode) in which information is transmitted from the input stage to the output stage (see page 2, section B, input to output data transmission), increasing an inductor current by turning the primary-side switch on for a turn-on time (operation of converter with inductor current, see fig3(a)); decreasing the inductor current by turning the primary-side switch off for a turn-off time (inductor current decreases as switch S1 is turn off, see fig.3(a)); and generating a resonance (resonance generated at time t2 to t4, see fig.3(a)) due to the capacitor and the inductor when the inductor current becomes zero (inductor current zero at time t2, see fig.3(a)), wherein a duty ratio (D) (duty ratio, see page 2, section A) and a switching cycle (Ts) (switch cycle as shown in fig.3) of the primary-side switch are adjusted to adjust the number of resonances (control variable are duty and switching period, see page 2, section A), and the output stage identifies data 
Regarding claim 14, Min discloses the method of claim 13, further comprising: when operating in a mode (discontinuous conduction mode, fig.3 (b)) in which information is transmitted from the output stage to the input stage (output to input operation, page 3, section C), maintaining a turn-on (see fig.3(b)) state of the secondary-side switch (S2, fig.5) for a delay time (                                
                                    
                                        
                                            T
                                        
                                        
                                            d
                                            e
                                            l
                                            a
                                            y
                                        
                                    
                                
                            ) (time delay, see fig. 3b) after the inductor current becomes zero (inductor current turns zero during time delay, see fig. 3b ) such that a secondary-side current (current at secondary side, see fig.3b) reaches a negative target current value (current on secondary side reaches a threshold as show, see fig.3b); and adjusting the number of resonances generated due to the inductor and the capacitor by turning the secondary-side switch off after the delay time (switching turn on of S2 is longer, see page 3, section C), wherein the input stage identifies data transmitted from the output stage by detecting the number of resonances (output to input operation, see page 3, section C).
Regarding claim 15, Min discloses the method of claim 13,  wherein the converter is a flyback converter (see figs.2, 5, flyback converter) and operates in a discontinuous conduction mode (DCM) (page 2, fig 3, discontinuous operation), the inductor (Lm, fig.2) is an inductance of a transformer (transformer in flyback, see fig.2) for insulating between the input stage (Stage with Vin, fig.2) and the output stage (stage with Vout, fig.2), and the capacitor (C, fig.2) is a capacitance between a drain (terminal of S1 connected to Lm, fig.2) and a source (terminal of S1 connected to Vin, fig.2) of the primary-side switch (S1, fig.2).
Claim(s) 1-2, 5-9, 13-15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (2017/0194870) (hereinafter “Werner”).
Regarding claim 1, Werner discloses a converter system comprising (fig.3, [0059]): a converter (converter, see fig.3, [0059]) configured to convert and transmit power between an input stage (stage with input voltage) and an output stage (stage with output voltage); an input stage controller (PSS control, fig.3) configured to control the input stage of the converter ([0059]); and an output stage controller (SC control, fig.3) configured to control the output stage of the converter, wherein the input stage includes a primary-side switch (M1, fig.3), an inductor ([0019]), and a capacitor([0019]), the input stage controller adjusts the number of resonances generated due to the inductor and the capacitor by adjusting a duty ratio (D)  ([0028], turn on time of M1) and a switching cycle (Ts) of the primary-side switch ([0029], time window), and the output stage controller (SSC control, fig.3) identifies data transmitted by the input stage controller according to the number of resonances ([0028]).
Regarding claim 2, Werner discloses the converter system of claim 1, wherein the converter is a flyback converter ([0059]) and operates in a discontinuous conduction mode (DCM) ([0057]), the inductor is an inductance of a transformer ([0019]), and the capacitor is a capacitance ([0019]) between a drain (drain of M1) and a source (source of M1) of the primary-side switch (M1, fig.3) ([0019]).
Regarding claim 5, Werner discloses the converter system of claim 2, wherein the output stage controller (SSC control, fig.3)  measures the number of resonances by applying a zero-voltage detection method ([0028]) to a secondary-side voltage of the transformer (voltage at side of L2, fig.3).
Regarding claim 6, Werner discloses the converter system of claim 5, wherein the output stage controller (SSC control, fig.3) identifies data according to a result ([0028]) of the number of resonances ([0028]) and a set threshold value ([0028]).
Regarding claim 7, Werner discloses the converter system of claim 1, wherein the output stage includes a secondary-side switch (M2, fig.3), the output stage controller (SSC control, fig.3) adjusts the number of resonances generated due to the inductor and the capacitor by adjusting a turn-on time of the secondary-side switch (turn on of M2, see fig.9), and the input stage controller (PSS control, fig.3) identifies data transmitted by the output stage controller according to the number of resonances ([0027], [0067]).
Regarding claim 8, Werner discloses the converter system of claim 7, wherein the converter is a flyback converter ([0059]) and operates in a DCM ([0057]), the inductor is an inductance of a transformer (TX, fig.3) for insulating between the input stage and the output stage, and the capacitor is a capacitance ([0019]) between a drain (drain of M1, fig.3) and a source  (source of M1, fig.3) of the primary-side switch (M1, fig.3).
Regarding claim 9, Werner discloses the converter system of claim 8, wherein the output stage controller (SSC control, fig.3) adjusts the number of resonances due to the inductor and the capacitor by maintaining a turn-on state of the secondary-side switch (M2 turn on, see fig.9) for a delay time (M2 still on after secondary side current zero, see fig.9) after a secondary- side current becomes zero (secondary side current becomes zero, see fig.9) such that the secondary-side current reaches a negative target current value (secondary side current becomes negative, see fig.9) and then turning the secondary-side switch off (M2 turn off, see fig.9).
Regarding claim 13, Werner discloses a communication method (fig.3, [0059]) in a converter (converter, fig.3) performed by a converter system ([0059]) for transmitting information between an input stage (stage with input voltage, fig.3) and an output stage (stage with output voltage, fig.3) in the converter system in which the input stage and the output stage are insulated by a transformer (TX, fig.3), the input stage includes a primary- side switch (M1, fig.3), an inductor ([0019]), and a capacitor ([0019]), and the output stage includes a secondary-side switch (M2, fig.3), the method comprising: when operating in a mode ([0057]) in which information is transmitted from the input stage to the output stage ([0058]), increasing an inductor current (increase in primary winding current, see fig.7) by turning the primary-side switch on for a turn-on time (turn on of M1, see fig.7); decreasing the inductor current by turning the primary-side switch off for a turn-off time (decrease in winding current , see fig.7); and generating a resonance (resonance generated as shown in fig.7) due to the capacitor and the inductor when the inductor current becomes zero (winding current becomes zero, see fig.7), wherein a duty ratio (D) ([0028] and turn on of M1, see fig.7) and a switching cycle (Ts) ([0029], switching period of M1, see fig.7) of the primary-side switch are adjusted to adjust the number of resonances ([0028]), and the output stage identifies data transmitted from the input stage according to the number of resonances ([0028]).
Regarding claim 14, Werner discloses the method of claim 13, further comprising: when operating in a mode ([0029]) in which information is transmitted from the output stage to the input stage ([0027]), maintaining a turn-on state of the secondary-side switch (turn on of M2,  see fig.9) for a delay time (Tdelay) (turn on of M2 after inductor current is zero, see fig.9) after the inductor current becomes zero such that a secondary-side current reaches a negative target 
Regarding claim 15, Werner discloses wherein the converter is a flyback converter ([0059]) and operates in a discontinuous conduction mode (DCM) (0057]), the inductor is an inductance ([0019]) of a transformer (TX, fig.3) for insulating between the input stage and the output stage, and the capacitor is a capacitance ([0019]) between a drain (drain of M1, fig.3) and a source (source of M1, fig.3) of the primary-side switch (M1, fig.3).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 3 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 3, especially,                     
                        
                            
                                T
                            
                            
                                s
                            
                        
                        =
                        
                            
                                T
                            
                            
                                o
                                n
                            
                        
                        +
                        
                            
                                T
                            
                            
                                o
                                f
                                f
                            
                        
                        +
                        (
                        2
                        m
                        +
                        1
                        )
                        π
                        
                            
                                
                                    L
                                
                                
                                    m
                                
                            
                            C
                        
                    
                 , where Ton is a turn-on time, Toff is a turn-off time, m is a target number of resonances, Lm is an inductance of the transformer, and C is a capacitance between the drain and the source of the primary-side switch.
Claim 4 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 4, especially, 
            
                D
                =
                
                    
                        -
                        P
                        
                            
                                1
                                +
                                
                                    
                                        
                                            
                                                V
                                            
                                            
                                                o
                                                u
                                                t
                                            
                                        
                                    
                                    
                                        n
                                        
                                            
                                                V
                                            
                                            
                                                i
                                                n
                                            
                                        
                                    
                                
                            
                        
                        +
                        
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            1
                                            +
                                            
                                                
                                                    
                                                        
                                                            V
                                                        
                                                        
                                                            o
                                                            u
                                                            t
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            n
                                                            V
                                                        
                                                        
                                                            i
                                                            n
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            2
                            P
                             
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            (
                            2
                            m
                            +
                            1
                            )
                            π
                            
                                
                                    
                                        L
                                    
                                    
                                        m
                                    
                                
                                C
                            
                        
                    
                    
                        
                            
                                
                                    
                                        V
                                    
                                    
                                        o
                                        u
                                        t
                                    
                                    
                                        2
                                    
                                
                            
                            
                                
                                    
                                        L
                                    
                                    
                                        m
                                    
                                
                            
                        
                        (
                        2
                        m
                        +
                        1
                        )
                        π
                        
                            
                                
                                    L
                                
                                
                                    m
                                
                            
                            C
                        
                    
                
            
        
where D is a duty ratio, Vin is an input voltage, Vout is an output voltage, P is an output power, n is a turn ratio of the transformer, m is a target number of resonances, Lm is an inductance of the transformer, and C is a capacitance between the drain and the source of the primary-side switch.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bourdillon et al (6,788,555) discloses a flyback converter with primary, secondary controller, converter regulates the re-circulated energy to achieve zero voltage switching.
Halberstadt (2014/0098578) discloses a converter with communication through the primary and secondary winding of the converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        







	/THIENVU V TRAN/                                  Supervisory Patent Examiner, Art Unit 2839